Case 7:21-cr-00113-UA Document 29 Filed 03/22/21 Page 1 of 2

April 2, 2020

-J STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

ae een nee neem ne nen ae x
UNITED STATES OF AMERICA
WAIVER OF RIGHT TO BE PRESENT AT
vw CRIMINAL PROCEEDING
acy TT : ee Cro oH
mM. [Set TT aI We C
SABRINA cR-  ( }{ )
Defendant.

warren tne ne en ene enna nnn cones menteeneneneeee Xx

Check Proceeding that Applies

 

Date:

Date:

Arraignment

| have been given a copy of the indictment containing the charges against me and have reviewed it with
my attorney. | understand that | have a right to appear before a judge in a courtroom in the Southern
District of New York to confirm that | have received and reviewed the indictment; to have the indictment
read aloud to me if | wish; and to enter a plea of either guilty or not guilty before the judge. After
consultation with my attorney, | wish to plead not guilty. By signing this document, 1 wish to advise the
court of the following. | willingly give up my right to appear in a courtroom in the Southern District of
New York to advise the court that:

1} [have received and reviewed a copy of the indictment.
2) ido not need the judge to read the indictment aloud to me.
3) | plead not guiity to the charges against me in the indictment.

 

Signature of Defendant

 

Print Name
Bail Hearing

Pam applying or in the future may apply for release from detention, or if not detained, for modification of
the conditions of my release from custody, that is, my bail conditions. | understand that | have a right to
appear before a judge in a courtroom in the Southern District of New York at the time that my attorney
makes such an application. | have discussed these rights with my attorney and wish to give up these rights
for the period of time in which access to the courthouse has been restricted on account of the COVID-19
pandemic. | request that my attorney be permitted to make applications for my release from custody or
for modification of the conditions of my release even though [ will not be present, and to make such
applications in writing or by telephone in my attorney's discretion,

 

Signature of Defendant

 

Print Name
Case 7:21-cr-00113-UA Document 29 Filed 03/22/21 Page 2 of 2

-——. Conference

! have been chareed j indi
ged in an indictment with violati
present at all conferences concerning this indictment thar ore hag b aan he Sout et to be
New Vore unless the vonferena t are he ¥ 4 judge in the Southern District of
' nvaives only a question of law. | und

the : erstand that at these conferences
a nee ney among other things, 1) set a schedule for the case including the date at which the trial will

, 290 2) determine whether, under the Speedy Triat Act, certain periods of time should be property

ic. |

request that my attorney be permitted to r
be present,

Getrre (1. feat Roy Seo S Vets ory

Signature of Defendant

Date:

 

DAORUNA MK ITI

Print Name

1 hereby affirm that { am aware of my obligation to discuss with my client the charges contained in the indictment,
my client's rights to attend and participate in the criminal proceedings encompassed by this waiver, and this
waiver form. | affirm that my client knowingly and voluntarily consents to the proceedings being held in my
client’s absence. | will inform my client of what transpires at the proceedings and provide my client with a copy of

the transcript of the proceedings, if requested,

ort «UT

Date: Ly
Sighdture of Defense Counsel

S°9ECH As vita

Print Name

|G-h4

Addendum for a defendant who requires services of an interpreter:

| used the services of an interpreter to discuss these issues with the defendant. The interpreter also translated this
document, in its entirety, to the defendant before the defendant signed it. The interpreter’s name is:

te te

Date:

 

Signature of Defense Counsel

Signature of Judge

Poh

Accepted:

 
